                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

JAMES IGANI,                                           )
                                                       )
               Plaintiff,                              )       Case No. 1:18-cv-155-PLR-SKL
                                                       )
                                                       )
v.                                                     )
                                                       )
SUMMIT PHYSICAL THERAPY,                               )
                                                       )
                                                       )
               Defendant.                              )

                             ORDER AND NOTICE OF HEARING

       Before the Court is a motion to withdraw as attorney of record filed by Plaintiff’s counsel

[Doc. 36]. A hearing on the motion SHALL be held at 10:30 a.m. [EASTERN] on Thursday,

October 24, 2019 before Magistrate Judge Susan K. Lee in Chattanooga, Tennessee at the United

States Courthouse and Federal Building, 900 Georgia Avenue, 4th Floor Courtroom.1 Plaintiff

is invited to attend the hearing and be heard.

       Plaintiff’s counsel is ORDERED to provide a copy of this Order to Plaintiff as required

by applicable local rules, and the Clerk is DIRECTED to mail a copy of this Order to Plaintiff at

the address provided in the motion [Doc. 36 at Page ID # 166].

       SO ORDERED.

       ENTER.
                                               s/  fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE

1
  The Court does not typically hire a court reporter for, or create an official record of, civil motion
hearings/conferences. If you intend to present evidence for the Court’s consideration at the event
noticed herein, you must contact the Clerk’s Office to request that an official recording (typically
an audio recording) be made of the hearing/conference at least 24 hours in advance of the hearing.
Information regarding obtaining a copy of any requested recording can be found at
https://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule. Persons
desiring the presence of a court reporter should make their own arrangements.
